DARGAN, C. J.
An administrator-in-chief who has resigned or been removed from office, is bound to account for all assets that have come to his hands, whether they remain in specie, or have been converted by him; and under the act of the 4th of February, 1846, a decree may be rendered against him by the Court of Probate in favor of the administrator de bonis non, for any balance found to be due from him to the estate which he represented. It is therefore immaterial to enquire, whether the money was collected by the plaintiff in error, before or after his removal from office. He received the debt as assets of the estate, and was bound to account for it upon his removal from office. This he could have done by surrendering the debt to the administrator de bonis non ; but refusing to do this, and receiving the money after his removal, he was bound for the debt, and was properly made to account for it in the Court of Probate.
Let the decree be affirmed.